Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/11/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/11/2020, 10/27/2020, 03/22/2021, 06/24/2021, and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1 and 15 recite the limitation “a first frequency point”. The term “frequency point” is vague and unclear and leaves the Examiner in doubt as to the meaning of the technical features to which it refers thereby 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. US Pub 2018/0109995 (hereinafter “Akkarakaran”).
Regarding claim 1
Akkarakaran discloses a method for random access (“transmission of one or more messages associated with a random access channel (RACH) procedure” [0015]), comprising:
acquiring, by a terminal device (i.e. “UE 205” in Fig. 2), a first frequency point through a cell search (“At 225, the UE 205 may identify the first frequency range that is used for transmission of synchronization information. As discussed above, the first frequency range may be preconfigured and therefore UE 205 may know the first frequency range a priori.” [0061]; Fig. 2);
acquiring, by the terminal device, a first frequency band (i.e. “first frequency range”) supported by a network device (i.e. “network entity 210” in Fig. 2) through a system broadcast message (“a network entity (such as core network 130 (or a component of core network 130) and/or a base station 105) may be configured for SIB transmission in accordance with aspects of the present disclosure.  For example, the network entity may identify a first frequency range of a system bandwidth that is used for transmission of synchronization information.  The network entity may select a second frequency range of the system bandwidth that is used for transmission of common control information.” [0052]);
determining, by the terminal device, a second frequency band (i.e. “second frequency range”) supported by the terminal device among a plurality of frequency bands corresponding to the first frequency point (“At 230, the UE 205 may identify the second frequency range that is used for the transmission of common control information.  As discussed above, the second frequency range may be based on the first frequency range, e.g., may be the same frequency range, may be a function of the first frequency range, and the like.  Generally, UE 205 may have preconfigured information associated with the relationship between the first frequency range and the second frequency range, e.g., information that may be used to derive the second frequency range based at least in part on the first frequency range.  UE 205 may use this preconfigured information to identify the second frequency range.” [0062]); and
initiating, by the terminal device, a random access procedure when determining the first frequency band and the second frequency band are the same frequency band (“At 435, the UE 405 may identify the RACH frequency range that is used for the transmission of RACH messages.  The RACH frequency range may be based on the synchronization frequency range, e.g., may be the same frequency range, may be a function of the synchronization frequency range, and the like” [0086]; Fig. 4).

Regarding claim 2
Akkarakaran previously discloses the method of claim 1, further comprising:
Akkarakaran further discloses generating, by the terminal device, indication information (“the common control information may be transmitted according to a beamforming direction that may be indicated by the pre-RACH transmission.” [0030]) when the first frequency band and the second frequency band are different frequency bands, wherein the indication information is used for the network device to determine a schedulable spectrum range of the terminal device, or the indication information is used for indicating the spectrum range (“The second frequency range 320 may be associated with transmission of common control information.  The second frequency range 320 may be based on the first frequency range 315.  In the example of FIG. 3, the second frequency range 320 occupies the same subset of frequencies as the first frequency range 315.  In other examples, the second frequency range may be a function of the first frequency range 315.  For example, the second frequency range 320 may be offset above or below the first frequency range 315 by a predetermined distance or number of frequencies 310.  In another example, the second frequency range 320 may be a predetermined distance above or below the first frequency range 315.  Other techniques may also be used such that the second frequency range 320 is based on or otherwise a function of the first frequency range 315.” [0078]); and
sending, by the terminal device, the indication information to the network device (“At 440, UE 405 may transmit a pre-RACH message to the network entity (e.g., via a base station).  The pre-RACH message may be transmitted at a frequency within the RACH frequency range.  In some aspects, the pre-RACH message may include information associated with the location of the UE 405 and/or directional information for UE 405 with respect to the base station.” [0087]).

Regarding claim 3
Akkarakaran previously discloses the method of claim 2, 
Akkarakaran further discloses wherein the indication information is used for indicating that a frequency band supported by the terminal device is the second frequency band (“The pre-RACH message may be transmitted at a frequency within the RACH frequency range.” [0087]; “At 435, the UE 405 may identify the RACH frequency range that is used for the transmission of RACH messages. The RACH frequency range may be based on the synchronization frequency range, e.g., may be the same frequency range, may be a function of the synchronization frequency range, and the like.” [0086]).

Regarding claim 4
Akkarakaran previously discloses The method of claim 2, 
Akkarakaran further discloses wherein the spectrum range is a range formed by an overlapping spectrum of the first frequency band and the second frequency band (“the second frequency range may be the same frequency range as the first frequency range, may be offset a predetermined distance up or down from the first frequency range, may include a subset or superset of frequencies selected based on the first frequency range, and the like.” [0058]).

Regarding claim 8
Akkarakaran discloses a method for random access (“transmission of one or more messages associated with a random access channel (RACH) procedure” [0015]), comprising:
sending, by a network device (i.e. “network entity 210” in Fig. 2), a first frequency band (“At 215, the network entity 210 may identify the first frequency range of a system bandwidth used for transmission of synchronization information.  The first frequency range of the system bandwidth may be known or preconfigured for the wireless communication system.  The synchronization information may include one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a broadcast signal, a physical broadcast channel (PBCH), and the like.” [0056]) supported by the network device to a terminal device through system broadcast (“a network entity (such as core network 130 (or a component of core network 130) and/or a base station 105) may be configured for SIB transmission in accordance with aspects of the present disclosure.  For example, the network entity may identify a first frequency range of a system bandwidth that is used for transmission of synchronization information.  The network entity may select a second frequency range of the system bandwidth that is used for transmission of common control information.” [0052]); and
responding, by the network device (“At 445, network entity 410 (via a base station) may transmit, responsive to the pre-RACH message, the remaining system information to the UE 405.  The remaining system information (e.g., and/or common control information) may be transmitted in a beamforming direction that is indicated in the pre-RACH message.” [0088]; Fig. 4), to a random access procedure initiated by the terminal device (“At 440, UE 405 may transmit a pre-RACH message to the network entity (e.g., via a base station).  The pre-RACH message may be transmitted at a frequency within the RACH frequency range.  In some aspects, the pre-RACH message may include information associated with the location of the UE 405 and/or directional information for UE 405 with respect to the base station.” [0087]; Fig. 4).

Regarding claim 9
Akkarakaran previously discloses the method of claim 8, further comprising:
Akkarakaran further discloses receiving, by the network device, indication information (“the common control information may be transmitted according to a beamforming direction that may be indicated by the pre-RACH transmission.” [0030]) sent by the terminal device, wherein the indication information is used for the network device to determine a schedulable spectrum range of the terminal device, or the indication information is used for indicating the spectrum range (“The second frequency range 320 may be associated with transmission of common control information.  The second frequency range 320 may be based on the first frequency range 315.  In the example of FIG. 3, the second frequency range 320 occupies the same subset of frequencies as the first frequency range 315.  In other examples, the second frequency range may be a function of the first frequency range 315.  For example, the second frequency range 320 may be offset above or below the first frequency range 315 by a predetermined distance or number of frequencies 310.  In another example, the second frequency range 320 may be a predetermined distance above or below the first frequency range 315.  Other techniques may also be used such that the second frequency range 320 is based on or otherwise a function of the first frequency range 315.” [0078]);
wherein, responding, by the network device, to the random access procedure initiated by the terminal device (“At 440, UE 405 may transmit a pre-RACH message to the network entity (e.g., via a base station).  The pre-RACH message may be transmitted at a frequency within the RACH frequency range.  In some aspects, the pre-RACH message may include information associated with the location of the UE 405 and/or directional information for UE 405 with respect to the base station.” [0087]; Fig. 4) comprises:
responding, by the network device, to the random access procedure according to the spectrum range (“At 445, network entity 410 (via a base station) may transmit, responsive to the pre-RACH message, the remaining system information to the UE 405.  The remaining system information (e.g., and/or common control information) may be transmitted in a beamforming direction that is indicated in the pre-RACH message.” [0088]; Fig. 4).

Regarding claim 10
Akkarakaran previously discloses the method of claim 9, 
Akkarakaran further discloses wherein the indication information is used for indicating that a frequency band supported by the terminal device is a second frequency band (“The pre-RACH message may be transmitted at a frequency within the RACH frequency range.” [0087]; “At 435, the UE 405 may identify the RACH frequency range that is used for the transmission of RACH messages. The RACH frequency range may be based on the synchronization frequency range, e.g., may be the same frequency range, may be a function of the synchronization frequency range, and the like.” [0086]).

Regarding claim 11
Akkarakaran previously discloses the method of claim 9, 
Akkarakaran further discloses wherein the spectrum range is a range formed by an overlapping spectrum of the first frequency band and a second frequency band (“the second frequency range may be the same frequency range as the first frequency range, may be offset a predetermined distance up or down from the first frequency range, may include a subset or superset of frequencies selected based on the first frequency range, and the like.” [0058]).

Regarding claim 15
Akkarakaran discloses a terminal device (“wireless device 1005” [0117]; Fig. 10), comprising a processor (“Wireless device 1005 may also include a processor.” [0117]; Fig. 10) and a transceiver (“receiver 1010, and transmitter 1020” [0117]; Fig.10), wherein: 
the processor is configured to: 
acquire a first frequency point through a cell search; 
determine a second frequency band supported by the terminal device among a plurality of frequency bands corresponding to the first frequency point; and 
generate indication information according to the second frequency band, wherein the indication information is used for a network device to determine a schedulable spectrum range of the terminal device, or the indication information is used for indicating the spectrum range; and 
the transceiver is configured to send the indication information to the network device.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 15 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 16
The terminal device of claim 15, wherein the indication information is used for indicating that a frequency band supported by the terminal device is the second frequency band.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 16 corresponds to method claim 3 and is rejected for the same reasons of anticipation as used in claim 3 rejection above.

Regarding claim 17
The terminal device of claim 15, wherein the processor is further configured to:
initiate a random access procedure to the network device according to the indication information.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 17 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 18
Akkarakaran discloses a network device (“Wireless device 605 may be an example of aspects of a network entity” [0092]; Fig. 6), comprising a processor (“Wireless device 605 may also include a processor.” [0092]; Fig. 6) and a transceiver (“receiver 610, and transmitter 620” [0092]; Fig. 6), wherein:
the transceiver is configured to receive indication information sent by a terminal device, wherein the indication information is used for the network device to determine a schedulable spectrum range of the terminal device, or the indication information is used for indicating the spectrum range; and
the processor is configured to determine the spectrum range according to the indication information.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 18 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Regarding claim 19
The network device of claim 18, wherein the indication information is used for indicating that a frequency band supported by the terminal device is a second frequency band.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 19 corresponds to method claim 10 and is rejected for the same reasons of anticipation as used in claim 10 rejection above.

Regarding claim 20
The network device of claim 18, wherein the processor is further configured to:
respond to a random access procedure initiated by the terminal device according to the spectrum range.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 20 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used in claim 9 rejection above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran, and in view of Sahlin et al. US Pub 2019/0254077 (hereinafter “Sahlin”).
Regarding claim 5
Akkarakaran previously discloses the method of claim 2, further comprising:
Akkarakaran does not specifically teach before generating, by the terminal device, the indication information:
receiving, by the terminal device, first mapping relation information sent by the network device, wherein the first mapping relation information comprises a corresponding relationship 
determining, by the terminal device, a first resource corresponding to the second frequency band according to the second frequency band and the first mapping relation information;
wherein sending, by the terminal device, the indication information to the network device comprises:
initiating, by the terminal device, the random access procedure through the first resource and indicating, through the first resource, that a frequency band supported by the terminal device is the second frequency band.
	In an analogous art, Sahlin discloses receiving, by the terminal device (i.e. “UE” in Fig. 1), first mapping relation information sent by the network device (i.e. “eNB” in Fig. 1), wherein the first mapping relation information comprises a corresponding relationship between the plurality of frequency bands and a plurality of resources, and each of the plurality of resources comprises a preamble code and/or a physical random access channel (PRACH) resource (“receiving an indication from a network node, the indication comprising an allocation of a plurality of Physical Random Access Channel (PRACH) resources for PRACH preamble transmission, wherein the plurality of PRACH resources comprises one of a first combination and a second combination of time resources, frequency resources and sequences, wherein the first combination comprises a plurality of time resources, one or more frequency resources and a first plurality of sequences and the second combination comprises one or more time resources, a plurality of frequency resources and a second plurality of sequences;” [0018]); and
determining, by the terminal device, a first resource corresponding to the second frequency band according to the second frequency band and the first mapping relation information (“selecting a PRACH resource among the plurality of PRACH resources, wherein the selected PRACH resource is associated with a time resource selected from one of the plurality of time resources and the one or more time resources, a frequency resource selected from one of the one or more frequency resources and the plurality of frequency resources and a sequence selected from one of the first plurality of sequences and the second plurality of sequences;” [0018]);
wherein sending, by the terminal device (i.e. “UE” in Fig. 1), the indication information to the network device (i.e. “eNB” in Fig. 1) comprises:
initiating, by the terminal device (i.e. “UE” in Fig. 1), the random access procedure through the first resource and indicating, through the first resource, that a frequency band supported by the terminal device is the second frequency band (“during the selected time resource, transmitting a PRACH preamble comprising the selected sequence on the selected frequency resource, to the network node.” [0018]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information, to include Sahlin’s method for performing an access procedure in a communication network, in order to efficiently execute random access procedure (Sahlin [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s method for performing an access procedure in a communication network into Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information since the claimed invention is merely a combination of old elements, and in the combination each element merely 

Regarding claim 6
Akkarakaran previously discloses the method of claim 2, further comprising:
Akkarakaran does not specifically teach before generating, by the terminal device, the indication information:
receiving, by the terminal device, second mapping relation information sent by the network device, wherein the second mapping relation information comprises a corresponding relationship between a plurality of indexes and the plurality of frequency bands, and the plurality of indexes are different from each other; and
determining, by the terminal device, a first index corresponding to the second frequency band according to the second frequency band and the second mapping relation information;
wherein sending, by the terminal device, the indication information to the network device comprises:
sending, by the terminal device, the first index to the network device, wherein the first index is used for indicating a frequency band supported by the terminal device is the second frequency band.
In an analogous art, Sahlin discloses receiving, by the terminal device (i.e. “UE” in Fig. 1), second mapping relation information sent by the network device (i.e. “eNB” in Fig. 1), wherein the second mapping relation information comprises a corresponding relationship between a plurality of indexes and the plurality of frequency bands (when indicating the second combination, can comprise a PRACH preamble index for indicating a combination of time resources, frequency resources and sequences.  For example, the PRACH preamble index is mapped to a table, the table having a list of indexes, each index corresponding to one configuration of one or more time resources, a plurality of frequency resources and a plurality of sequences.” [0114]), and the plurality of indexes are different from each other (“a PRACH preamble configuration index is given in the MIB, which maps to a table containing one configuration of sequence, frequency resource and time resource for each index.” [0082]; “each index corresponding to one configuration of a plurality of time resources, one or more frequency resources and a plurality of sequences.” [0111]); and
determining, by the terminal device (i.e. “UE” in Fig. 1), a first index corresponding to the second frequency band according to the second frequency band and the second mapping relation information (“when indicating the first combination, comprises a PRACH preamble index for indicating a combination of time resources, frequency resources and sequences.  For example, the PRACH preamble index is mapped to a table, the table having a list of indexes, each index corresponding to one configuration of a plurality of time resources, one or more frequency resources and a plurality of sequences.” [0111]);
wherein sending, by the terminal device (i.e. “UE” in Fig. 1), the indication information to the network device (i.e. “eNB” in Fig. 1) comprises:
sending, by the terminal device (i.e. “UE” in Fig. 1), the first index to the network device, wherein the first index is used for indicating a frequency band supported by the terminal device is the second frequency band (“during the selected time resource, transmitting a PRACH preamble comprising the selected sequence on the selected frequency resource, to the network node.” [0018]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information, to include Sahlin’s method for performing an access procedure in a communication network, in order to efficiently execute random access procedure (Sahlin [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s method for performing an access procedure in a communication network into Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Akkarakaran previously discloses the method of claims 2, wherein sending, by the terminal device, the indication information to the network device comprises:
Akkarakaran does not specifically teach sending, by the terminal device, a Radio Resource Control (RRC) message to the network device, wherein the RRC message comprises the indication information.
In an analogous art, Sahlin discloses sending, by the terminal device, a Radio Resource Control (RRC) message to the network device, wherein the RRC message comprises the indication information (“the UE can send a Radio Resource Connection (RRC) request in Msg3 to the eNB (step 150).” [0007]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information, to include Sahlin’s method for performing an access procedure in a communication network, in order to efficiently execute random access procedure (Sahlin [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate 

Regarding claim 12
Akkarakaran previously discloses the method of claim 9, further comprising:
Akkarakaran does not specifically teach before receiving, by the network device, the indication information sent by the terminal device,
sending, by the network device, first mapping relation information to the terminal device, wherein the first mapping relation information comprises a corresponding relationship between a plurality of frequency bands and a plurality of resources, and each of the plurality of resources comprises a preamble code and/or a physical random access channel (PRACH) resource;
wherein receiving, by the network device, the indication information sent by the terminal device comprises:
determining, by the network device, a first resource used when the terminal device initiates the random access procedure; and
determining, by the network device, a second frequency band corresponding to the first resource as a frequency band supported by the terminal device according to the first mapping relation information.
In an analogous art, Sahlin discloses before receiving, by the network device, the indication information sent by the terminal device,
sending, by the network device (i.e. “eNB” in Fig. 1), first mapping relation information to the terminal device (i.e. “UE” in Fig. 1), wherein the first mapping relation information comprises a corresponding relationship between a plurality of frequency bands and a plurality of resources, and each of the plurality of resources comprises a preamble code and/or a physical random access channel (PRACH) resource (“receiving an indication from a network node, the indication comprising an allocation of a plurality of Physical Random Access Channel (PRACH) resources for PRACH preamble transmission, wherein the plurality of PRACH resources comprises one of a first combination and a second combination of time resources, frequency resources and sequences, wherein the first combination comprises a plurality of time resources, one or more frequency resources and a first plurality of sequences and the second combination comprises one or more time resources, a plurality of frequency resources and a second plurality of sequences;” [0018]);
wherein receiving, by the network device (i.e. “eNB” in Fig. 1), the indication information sent by the terminal device (i.e. “UE” in Fig. 1) comprises:
determining, by the network device (i.e. “eNB” in Fig. 1), a first resource used when the terminal device (i.e. “UE” in Fig. 1) initiates the random access procedure (“the one or more frequency resources from the first combination can comprise a frequency or a frequency interval or one or more frequency subbands for indicating a location of a PRACH signal.” [0105]); and
determining, by the network device (i.e. “eNB” in Fig. 1), a second frequency band corresponding to the first resource as a frequency band supported by the terminal device (i.e. “UE” in Fig. 1)e according to the first mapping relation information (“selecting a PRACH resource among the plurality of PRACH resources, wherein the selected PRACH resource is associated with a time resource selected from one of the plurality of time resources and the one or more time resources, a frequency resource selected from one of the one or more frequency resources and the plurality of frequency resources and a sequence selected from one of the first plurality of sequences and the second plurality of sequences;” [0018]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information, to include Sahlin’s method for performing an access procedure in a communication network, in order to efficiently execute random access procedure (Sahlin [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s method for performing an access procedure in a communication network into Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13
Akkarakaran previously discloses the method of claim 9, further comprising: 
Akkarakaran does not specifically teach before receiving, by the network device, the indication information sent by the terminal device, 
sending, by the network device, second mapping relation information to the terminal device, wherein the second mapping relation information comprises a corresponding relationship between a plurality of indexes and a plurality of frequency bands, and the plurality of indexes are different from each other; 

receiving, by the network device, a first index sent by the terminal device; and 
determining, by the network device, a second frequency band corresponding to the first index as a frequency band supported by the terminal device according to the second mapping relation information and the first index.
In an analogous art, Sahlin discloses before receiving, by the network device, the indication information sent by the terminal device, 
sending, by the network device (i.e. “eNB” in Fig. 1), second mapping relation information to the terminal device (i.e. “UE” in Fig. 1), wherein the second mapping relation information comprises a corresponding relationship between a plurality of indexes and a plurality of frequency bands (when indicating the second combination, can comprise a PRACH preamble index for indicating a combination of time resources, frequency resources and sequences.  For example, the PRACH preamble index is mapped to a table, the table having a list of indexes, each index corresponding to one configuration of one or more time resources, a plurality of frequency resources and a plurality of sequences.” [0114]), and the plurality of indexes are different from each other (“a PRACH preamble configuration index is given in the MIB, which maps to a table containing one configuration of sequence, frequency resource and time resource for each index.” [0082]; “each index corresponding to one configuration of a plurality of time resources, one or more frequency resources and a plurality of sequences.” [0111]); 
wherein receiving, by the network device (i.e. “eNB” in Fig. 1), the indication information sent by the terminal device (i.e. “UE” in Fig. 1) comprises: 
receiving, by the network device (i.e. “eNB” in Fig. 1), a first index sent by the terminal device (“during the selected time resource, transmitting a PRACH preamble comprising the selected sequence on the selected frequency resource, to the network node.” [0018]); and 
determining, by the network device (i.e. “eNB” in Fig. 1), a second frequency band corresponding to the first index as a frequency band supported by the terminal device (i.e. “UE” in Fig. 1) according to the second mapping relation information and the first index (“when indicating the first combination, comprises a PRACH preamble index for indicating a combination of time resources, frequency resources and sequences.  For example, the PRACH preamble index is mapped to a table, the table having a list of indexes, each index corresponding to one configuration of a plurality of time resources, one or more frequency resources and a plurality of sequences.” [0111]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information, to include Sahlin’s method for performing an access procedure in a communication network, in order to efficiently execute random access procedure (Sahlin [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s method for performing an access procedure in a communication network into Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14
Akkarakaran previously discloses the method of claim 9, 
Akkarakaran does not specifically teach wherein receiving, by the network device, the indication information sent by the terminal device comprises: receiving, by the network device, a Radio Resource Control (RRC) message sent by the terminal device, wherein the RRC message comprises the indication information.
In an analogous art, Sahlin discloses the indication information sent by the terminal device comprises: receiving, by the network device, a Radio Resource Control (RRC) message sent by the terminal device, wherein the RRC message comprises the indication information (“the UE can send a Radio Resource Connection (RRC) request in Msg3 to the eNB (step 150).” [0007]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information, to include Sahlin’s method for performing an access procedure in a communication network, in order to efficiently execute random access procedure (Sahlin [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sahlin’s method for performing an access procedure in a communication network into Akkarakaran’s method for identifying a first frequency range of a system bandwidth used for transmission of a synchronization information, and identifying a second frequency range of the system bandwidth used for transmission of common control information since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        

/GARY MUI/Primary Examiner, Art Unit 2464